Title: To Alexander Hamilton from Nicholas Olive, [4 September 1801]
From: Olive, Nicholas
To: Hamilton, Alexander


[Dartmouth, England, September 4, 1801]
Monsieur
Il est impossible qu’il exsiste deux contrastes plus étonnants pour nous que New-York, et Dartmouth où nous avons été conduits après 35. Jours de passage; l’interêt et les bontés dont vous avez honoré ma famille me font un devoir de vous rendre un compte fidel des évenemens qui nous sont arrivés depuis que nous avons quités l’heureuse Amerique, cette belle partie du monde où la Providence a Placé des hommes qui honorent l’humanité!
Nous voyagions avec une parfaite Sécurité sous un Pavillon que nous croÿons respecté plus que jamais en Europe, depuis que la généreuse Amerique à couverte la Mer de Ses Vaisseaux pour sécourir l’angleterre en lui envoyant une immense quantité des Provisions qui lui manquaient. J’étois personnellement parfaitement tranquile étant muni d’un Passeport du Colonel Barclay—soùs la protection duquél je pensois être à l’abri de toutes persécutions ên égard au tems que j’avois immigré de ma Patrie; à l’entrée de la manche nous avons été rencontré par le sloop War de S.M.B. Fly Capne. Thomas Duval, revenant de la ĉote d’affrique; Il a envoyé abord du Georgia Capne. Jan. Landon, pour examiner tous ses papiers avec une sevère attention; les ayant trouvés en régle, il nous a permis de faire route; L’officier examinateur à rendu compte au Captne. Duval, qu’il y avoit abord une famille française; et que Mde. Olive n’avoit pas quitté son Lit depuis New-York; nous étions tout près de la fregatte anglaise, il faisoit un calme parfait; Le Capne. Duval est venu àbord avec son Chirurgien pour offrir Ses Secours à Made. Olive avec une grace qui embellit encore l’humanité. J’ai temoigné à ce galant et généreux officier de S.M. tout ce que je devois naturellement Sentir en pareil cas; Il manquoit de provisions, j’eus la Satisfaction de lui offrir la moitié de toutes les miennes, et pendant cinq Jours que nous avons été a Sa portée; nous avons eu un combat continuel de procedés, qui ne blessent point, et qui ne laissent de traces qu’une estime reciproque; M. Duval, Jeune officier d’un merite perçant à travers une grande modestie, est celui que Lord Nelson depêcha par Terre dans l’ynde après la bataille du Nil et qui y fût et révint Si promptement; et ce seul fait prouve que c’est un des officiers les plus distingués; J’ai, Monsieur, un plaisir infini à vous donner ces détails avant de vous instruire de leur hideux contraste.
the Fly se perdoit à notre vüe quand nous fûmes arrêtés par deux Cutters, se disant Cutters du Roy, ils envoyerent deux canots abord; Ils visitèrent et ayant trouvé les papiers en régle ordonnerent de faire voile. Le Capne. Landon manœuvrait pour continuer Sa Route, quand par réflexion on lui ordonna d’arrêter, et bientôt après on vint en grand nombre àbord pour nous conduire à Dartmouth où nous entrâmes le Soir du 17. août. Je remplierais vingt pages des traitemens barbares que ma famille a epprouvé de la part des deux Lieuts. commandant ces deux cutters armés par des particuliers et Loués au Roy; Nous avons restés confinés abord 12. Jours et 12. Nuits, sans aucune communication avec quique ce soit. Mad. Olive et Ses filles ont été fouillées dans leur lit, et sur elles mêmes jusqu’à la peau. on à forcé la cabine où ma femme malade étoit couchée, pour lui enlever trois jours—le seul domestique qui là servoit; J’étois alors gardé à terre; Enfin on a violé à notre égard le Droit des Nations, le droit des gens, la protection des passeports, les droits de la descence & jusqu’aux droits de l’humanité! J’ai en vain demandé le gouverneur, le commandant, les Magistrats, avec des larmes de rage et de desespoir; Nos deux Tyrans nous répondoient avec un sourire insultant, c’est la Nature du service; Enfin je suis parvenu a faire parvenir une lettre à Monsieur Ruffus King Votre ambassadeur, en lui marquant dans le désordre de la douleur, que je n’avois aucun droit à Sa protection, si ce n’est que ma famille avoit l’honneur d’être connue de lui, et que deux de mes enfants étoient Nés dans Sa Patrie: Il n’a pas perdu un moment & S’est adressé au Lord St. Vincent avec une interêt, une obligeance qui m’a inspiré des sentimens qu’aucune expression n’est capable de rendre; ainsi jusqu’en Europe, Monsieur, L’amérique protege encore ma famille infortunée; que ne devons nous point à cette seconde Patrie! graçes à M. King, et à M. Duval, qui a aussi fait des démarches, nous sommes à Terre, et nous epprouvons des marques consolantes d’interêt de la part de tous les respectables habitans de Dartmouth & même du peuple instruit de la ferocité de deux hommes la honte de leur corps. M. Le gouverneur à pris chez lui mes deux filles ainées, et nous sommes maintenant parmi des anglois Nobles & généreux, en attendant les ordres de l’amirauté.
Le Capne. Landon est parti depuis trois jours pour Londres, il a été detenu plusieurs jours comme prisonnier; Cet estimable Capitaine a redoublé d’égards, de soins, d’attentions pour ma famille dans nos detresses. Je lui dois et tous les miens une éternelle réconnaissance.
On m’à enlevé sans aucune formalité tous mes livres, mes papiers privés sans m’en laisser un seul et cela sans inventaire, sans reçu, sans personne qui me réprésente pour en faire l’examen; Ils sont au pouvoir des deux lieutenants dans un hôtel garni, des feuilles de chêne mortes ne seroient pas abandonnées avec moins de soin. J’attend justice du gouvernement. J’irai s’il faut la soliciter à Londres; si ce n’est pas pour moi, C’est pour ceux qui pourroient dans la suite eprouver dans la suite de pareilles persécutions.
Je ne réconnais plus l’Europe oh! Monsieur, comme tout y est changé! cette ville-ci avoit 150. Navires, elle en arme á present 9. seulement pour Terre Neuve; le peuple est fatigué de la guerre; il soupire, il desire la paix; tout est inactif, des enfants et des vieillards voila la peinture des habitans des villes. On parle avec une sorte d’envie de la prosperité des Etats-unis, on agite dans toutes les conversations, et l’on se demande quel est le pays qui offre le plus de réssources? comme Si chacun pensoit a déplacer; Je vous dis là l’exacte verité. Je m’attend bien a trouver aussi bien des changements dans ma Patrie; mais Je n’avois aucune idée de ce que je vois ici.
Je vous supplie de présenter les plus respectueux hommages de ma famille a Madame Hamilton et a Madame Church dont les bontés ne s’effaceront jamais de nos Cœurs. Agreez les assurances de mon profond respect.
Monsieur   Votre très humble & tres obéissant serviteur.
Nichs. Olive
Dartmouth 4 septre. 1801.
